[Cite as Dingey v. Dingey, 2020-Ohio-5340.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



LORRAINE DINGEY                               :     JUDGES:
                                              :     Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                    :     Hon. John W. Wise, J.
                                              :     Hon. Earle E. Wise, Jr., J.
-vs-                                          :
                                              :
STEPHEN W. DINGEY                             :     Case No. CT2020-0006
                                              :
        Defendant-Appellant                   :     OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Domestic Relations Division,
                                                    Case No. DB2018-0679



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   November 18, 2020




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JAMES R. KRISCHAK, ESQ.                             JOHN H. COUSINS IV
320 Main Street                                     32 West Hoster Street
P.O. Box 190                                        Suite 100
Zanesville, OH 43702                                Columbus, OH 43215
Muskingum County, Case No. CT2020-0006                                                 2

Wise, Earle, J.

        {¶ 1} Defendant-Appellant, Stephen W. Dingey, appeals the December 26,

2019 decree of divorce issued by the Court of Common Pleas of Muskingum County,

Ohio, Domestic Relations Division, on the issue of spousal support. Plaintiff-Appellee is

Lorraine Dingey.

                        FACTS AND PROCEDURAL HISTORY

        {¶ 2} The parties were married in 1994, divorced in 2003, and remarried in

2007. On September 10, 2018, appellee filed a complaint for divorce. The parties have

two children that are emancipated adults.

        {¶ 3} A final hearing was held on September 19, 2019. The sole issue was

spousal support. By judgment entry filed November 25, 2019, the trial court ordered

appellant to pay appellee spousal support in the amount of $1,250 per month for four

years. A final decree of divorce reflecting this decision was filed on December 26,

2019.

        {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

        {¶ 5} "THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY

AWARDING AN UNREASONABLE AMOUNT AND DURATION OF SPOUSAL

SUPPORT AFTER EXPRESSLY REFUSING TO CONSIDER APPELLANT'S ABILITY

TO PAY AND APPELLANT'S COURT-ORDERED LIABILITIES."
Muskingum County, Case No. CT2020-0006                                                   3

                                            II

       {¶ 6} "THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY

REFUSING TO CONSIDER THE $11,272 THAT LORRAINE RECEIVED IN NON-

TAXABLE VEHICLE REIMBURSEMENT."

                                            III

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION AND RULED AGAINST

THE MANIFEST WEIGHT OF THE EVIDENCE BY REFUSING TO ALLOW DIRECT

PAYMENT OF SPOUSAL SUPPORT PURSUANT TO R.C. 3121.441."

       {¶ 8} The assignments of error will be reviewed under the standards of abuse of

discretion and manifest weight.

       {¶ 9} In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 10} On review for manifest weight, the standard in a civil case is identical to

the standard in a criminal case: a reviewing court is to examine the entire record, weigh

the evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury [or finder of fact]

clearly lost its way and created such a manifest miscarriage of justice that the conviction

[decision] must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). In State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997), quoting Black's Law Dictionary 1594 (6th Ed.1990), the

Supreme Court of Ohio explained the following:
Muskingum County, Case No. CT2020-0006                                                  4

              Weight of the evidence concerns "the inclination of the greater

       amount of credible evidence, offered in a trial, to support one side of the

       issue rather than the other. It indicates clearly to the jury that the party

       having the burden of proof will be entitled to their verdict, if, on weighing

       the evidence in their minds, they shall find the greater amount of credible

       evidence sustains the issue which is to be established before them.

       Weight is not a question of mathematics, but depends on its effect in

       inducing belief." (Emphasis sic.)



       {¶ 11} In weighing the evidence, however, we are always mindful of the

presumption in favor of the trial court's factual findings. Eastley v. Volkman, 132 Ohio

St .3d 328, 2012-Ohio-2179, 972 N.E.2d 517.

                                              I

       {¶ 12} In his first assignment of error, appellant claims the trial court erred and

abused its discretion in the award of spousal support when it refused to consider his

ability to pay. We disagree.

       {¶ 13} R.C. 3105.18 governs spousal support.             Subsection (C) states the

following:



              (C)(1) In determining whether spousal support is appropriate and

       reasonable, and in determining the nature, amount, and terms of payment,

       and duration of spousal support, which is payable either in gross or in

       installments, the court shall consider all of the following factors:
Muskingum County, Case No. CT2020-0006                                                  5

            (a) The income of the parties, from all sources, including, but not

     limited to, income derived from property divided, disbursed, or distributed

     under section 3105.171 of the Revised Code;

            (b) The relative earning abilities of the parties;

            (c) The ages and the physical, mental, and emotional conditions of

     the parties;

            (d) The retirement benefits of the parties;

            (e) The duration of the marriage;

            (f) The extent to which it would be inappropriate for a party,

     because that party will be custodian of a minor child of the marriage, to

     seek employment outside the home;

            (g) The standard of living of the parties established during the

     marriage;

            (h) The relative extent of education of the parties;

            (i) The relative assets and liabilities of the parties, including but not

     limited to any court-ordered payments by the parties;

            (j) The contribution of each party to the education, training, or

     earning ability of the other party, including, but not limited to, any party's

     contribution to the acquisition of a professional degree of the other party;

            (k) The time and expense necessary for the spouse who is seeking

     spousal support to acquire education, training, or job experience so that

     the spouse will be qualified to obtain appropriate employment, provided

     the education, training, or job experience, and employment is, in fact,

     sought;
Muskingum County, Case No. CT2020-0006                                                    6

              (l) The tax consequences, for each party, of an award of spousal

       support;

              (m) The lost income production capacity of either party that resulted

       from that party's marital responsibilities;

              (n) Any other factor that the court expressly finds to be relevant and

       equitable.



       {¶ 14} Appellant argues the trial court refused to consider his ability to pay. At

the conclusion of the case, the trial court stated, "[n]either need nor ability to pay are

specific factors. It only comes in under that other - - (INAUDIBLE) - - for whatever

reason the legislature never thought that your ability to pay should be a factor in things *

* *." T. at 155. In his appellate brief at 4, appellant acknowledges the factors under

R.C. 3105.18(C) do not include the consideration of an obligor's ability to pay, but

argues "it unambiguously requires consideration of these factors" by determining an

award that is reasonable and for the sustenance and support of the obligee.

       {¶ 15} Although the trial court correctly pointed out that the factors do not list

need or ability to pay, the trial court noted those considerations "come in under that

other - -." Unfortunately the remainder of the trial court's statement is inaudible, but we

presume the trial court was referencing R.C. 3105.18(C)(1)(n), "[a]ny other factor that

the court expressly finds to be relevant and equitable." We do not find that the trial

court refused to consider appellant's ability to pay.

       {¶ 16} The trial court ordered appellant to pay appellee spousal support in the

amount of $1,250 per month for four years. The trial court determined the length of the
Muskingum County, Case No. CT2020-0006                                                 7

marriage to be twelve years and four months. It did not take into account the parties'

first marriage of eight years.

       {¶ 17} Appellant's gross pay is $86,700.    T. at 122.   His base salary for his

position tops out at $90,000. T. at 125, 141-142. He nets approximately $4,700 a

month and lists monthly expenses of approximately $4,000. T. at 20, 131. He has to

add health insurance of about $260 to his monthly budget, but was unsure of the cost.

T. at 150-151. He retained the marital residence, but could not provide an accurate

figure as to his monthly mortgage because of a possible refinance. T. at 127-128, 131-

132, 146. His current monthly mortgage was $610, but he estimated his new mortgage

after refinancing would go up by $300. T. at 22-23. The stipulated value of the home is

$203,000. T. at 140. He's receiving $255,732 in assets and assuming $139,521 of

debt. T. at 40; Defendant's Exhibit 1. One hundred thousand dollars of that debt is the

remaining mortgage on the home. Id.

       {¶ 18} Appellee's gross pay is $59,669 which includes $13,300 for a vehicle

maintenance allowance. T. at 55-56, 69. She nets approximately $4,300 a month and

lists monthly expenses of approximately $6,000 which includes her vehicle maintenance

expenses. T. at 65, 70. Her expenses include an estimated mortgage payment and

related costs on a "relatively conservative" home ($144,900) until she's able to actually

purchase a home of her own. T. at 57-60. She was currently sleeping on the couch of

her mother's home. T. at 57-58. Appellant will pay appellee $32,700 for her nonmarital

interest in the marital home which she hopes to use as a down payment. T. at 45, 86.

She will not receive any other direct cash from the property settlement. Id. She's

receiving $97,513 in assets and assuming $51,608 of debt.         T. at 45; Defendant's

Exhibit 1.
Muskingum County, Case No. CT2020-0006                                                8

       {¶ 19} In his appellate brief at 7-8, appellant argues the trial court "imposed

extreme financial hardship" on him to the exclusive benefit of appellee. He will have to

operate at a net monthly deficit [-$550: $4,700 (net pay) minus $4,000 (expenses)

minus $1,250 (spousal support)].

       {¶ 20} In Daniels v. Daniels, 5th Dist. Muskingum No. CT17-0002, 2017-Ohio-

6976, ¶ 18, this court stated the following:



              Appellant argues the trial court erred in awarding spousal support

       because her monthly net income will be a deficit.          However, simply

       because spousal support creates a negative cash flow for one of the

       parties does not necessarily lead to a finding of an abuse of discretion.

       Compton v. Compton, 5th Dist. Stark No. 2014CA00207, 2015-Ohio-4327;

       Taylor v. Taylor, 5th Dist. Stark No. 2013CA00130, 2013-Ohio-4958.

       Further, a trial court must consider all statutory factors when making a

       spousal support award and not base its determination upon any one factor

       taken in isolation. Kaechele v. Kaechele, 35 Ohio St.3d 93, 518 N.E.2d

       1197 (1988).    This is just one factor the trial court could consider in

       making the determination as to spousal support.



       {¶ 21} Even receiving $1,250 a month in spousal support, appellee will also have

to operate at a net monthly deficit [-$450: $4,300 (net pay) minus $6,000 (expenses)

plus $1,250 (spousal support)]. Appellant is not contesting appellee's expenses.

       {¶ 22} The parties voluntarily agreed to the property settlement.     Appellant's

asset to debt ratio is approximately 54% and appellee's is 53%.
Muskingum County, Case No. CT2020-0006                                                     9

       {¶ 23} In the decree of divorce, the trial court specifically stated it considered all

the relevant factors of R.C. 3105.18 in determining spousal support of $1,250 per month

for four years to be reasonable and appropriate. Upon review of the record, we do not

find an abuse of discretion by the trial court. The parties will both operate under a net

monthly deficit in light of their respective monthly expenses. The trier of fact is vested

with the authority to weigh the evidence and assess the credibility of the witnesses as

the trier of fact "has the best opportunity to view the demeanor, attitude, and credibility

of each witness, something that does not translate well on the written page." Davis v.

Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997). The trial court's award

"represents an effort to equalize the parties' income and liabilities."         Compton v.

Compton, 5th Dist. Stark No. 2014CA00207, 2015-Ohio-4327, ¶ 20. While appellant

will maintain a lifestyle similar to that during the marriage, appellee sleeps on a couch in

her mother's home.

       {¶ 24} In addition, we note the trial court retained jurisdiction over the amount

and duration of spousal support should there be any change in circumstances of the

parties.

       {¶ 25} Upon review, we find the trial court did not err nor abuse its discretion in

its award of spousal support to appellee.

       {¶ 26} Assignment of Error I is denied.

                                             II

       {¶ 27} In his second assignment of error, appellant claims the trial court erred

and abused its discretion in the award of spousal support when it refused to consider

monies appellee received in non-taxable vehicle reimbursement. We disagree.
Muskingum County, Case No. CT2020-0006                                                   10

       {¶ 28} In determining appellee's income, the trial court found the following in the

decree of divorce:



              The Court finds that Plaintiff is currently employed as a rural mail

       carrier with the U.S. Postal Service earning $46,326.00 per year plus an

       employee maintenance allowance for a total of approximately $59,600.00.

       The Court finds the maintenance allowance is utilized by Plaintiff to

       maintain her vehicle and supply fuel for that vehicle so she may carry out

       her duties as a rural mail carrier. Therefore, the Court finds Plaintiff's

       earning capacity to be $46,326.00 and finds that this represents her

       normal earnings ability.



       {¶ 29} Appellant argues R.C. 3105.18(C)(1)(a) requires a trial court to consider

"income of the parties from all sources." In his appellate brief at 9, appellant argues this

includes non-taxable income such as the vehicle reimbursement as "[t]his is undeniably

a benefit that warrants some consideration." "Although courts can debate how much

weight it should receive, it is nevertheless arbitrary to exclude any consideration of the

reimbursement from a spousal support calculation."

       {¶ 30} Clearly the trial court did not exclude any consideration of the

reimbursement. The trial court considered it and specifically found appellee used the

maintenance allowance "to maintain her vehicle and supply fuel for that vehicle so she

may carry out her duties as a rural mail carrier."

       {¶ 31} Appellee testified she was a rural mail carrier and used her own vehicle to

service her route. T. at 46, 49. She stated maintaining her vehicle "will exceed the
Muskingum County, Case No. CT2020-0006                                                  11

employee maintenance allowance" she receives of approximately $13,300. T. at 51.

She explained, "I've already reached almost 12,000 in those expenses and I expect to

be purchasing tires - - it will be around a thousand dollars - - and also oil change and

brakes, other maintenance expenses."         Id.   As of September, she had incurred

$11,258.50 in expenses for vehicle maintenance and still had three months to go in the

year. T. at 52-55; Plaintiff's Exhibit D. She delivers mail on rural roads that often are

graveled, not blacktopped, and therefore her tires wear faster. T. at 62-63. She is on

the road five days a week, seven hours a day, stopping and starting the whole way. T.

at 66. She goes through two sets of tires a year. T. at 91-92.

       {¶ 32} The $13,300 amount for vehicle maintenance is a wash and does not

even cover all of her expenses. We note in our discussion of Assignment of Error I

above, the $13,300 was included in appellee's overall salary, along with her monthly

expenses which included her vehicle maintenance, plus her spousal support award, and

she still will operate at a deficit.

       {¶ 33} Upon review of the trial court's decision and the evidence presented, we

find the trial court considered the monies appellee received in non-taxable vehicle

reimbursement and did not err nor abuse its discretion in relation to its determination on

spousal support.

       {¶ 34} Assignment of Error II is denied.

                                            III

       {¶ 35} In his third assignment of error, appellant claims the trial court abused its

discretion and ruled against the manifest weight of the evidence by refusing to allow

direct payment of spousal support to appellee. We disagree.
Muskingum County, Case No. CT2020-0006                                                   12

         {¶ 36} In the divorce decree, the trial court ordered that the "spousal support

payment, plus 2% processing charge shall be made to the Ohio Child Support Payment

Central * * * as administered through the Muskingum County Child Support

Enforcement Agency by income withholding at the party's place of employment."

         {¶ 37} In his appellate brief at 10, appellant argues the trial court is subjecting

him "to an unnecessary two-percent processing charge, when there was no evidence"

that he would fail to comply with a direct payment order.

         {¶ 38} R.C. 3121.441(A) provides in the event of a spousal support award, "the

court may permit the obligor to make the spousal support payments directly to the

obligee" instead of to the department of job and family services. (Emphasis added.)

The decision is clearly discretionary. There is no case law to suggest that a trial court

must conduct an analysis of an obligor's possible failure to comply with a direct payment

order.

         {¶ 39} Upon review, we do not find that the trial court abused its discretion in

exercising its discretion under the statute. We do not find any manifest miscarriage of

justice.

         {¶ 40} Assignment of Error III is denied.
Muskingum County, Case No. CT2020-0006                                        13


      {¶ 41} The judgment of the Court of Common Pleas of Muskingum County, Ohio,

Domestic Relations Division is hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.




EEW/db